Case 6:20-cv-00388-JDK-KNM Document 316 Filed 08/17/21 Page 1 of 3 PageID #: 3444




                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                           §
   LOCO BRANDS, LLC d/b/a                  §
   DIRECT TEK,                             §
                                           §
         Plaintiff,                        §
                                           §
   v.                                      §       Case No. 6:20-cv-388-JDK-KNM
                                           §
   FRONTIER COMMUNICATIONS                 §
   CORPORATION,                            §
                                           §
         Defendant.                        §
                                           §

            ORDER ADOPTING REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE
        Before the Court is Defendant Frontier Communications Corporation’s motion

  for judgment on the pleadings, or in the alternative, motion for reconsideration of

  summary judgment. Docket No. 285. This case has been referred to U.S. Magistrate

  Judge K. Nicole Mitchell for all pretrial purposes.

        In its motion, Defendant argues that the Fifth Circuit’s recent decision in Perry

  v. VHS San Antonio Partners, L.L.C., 990 F.3d 918, 932 (5th Cir. 2021), forecloses

  Plaintiff’s § 1981 claim, which alleges that Defendant interfered on the basis of race

  with various contracts to which Defendant was not a party. In particular, Plaintiff

  contends that Defendant interfered with (1) a contract between Plaintiff and Butler

  America and (2) contracts between Plaintiff and individual telecommunications

  technicians. Docket No. 296 at 3. Under Perry, one who is not a party to a contract




                                               1
Case 6:20-cv-00388-JDK-KNM Document 316 Filed 08/17/21 Page 2 of 3 PageID #: 3445




  is not liable under § 1981 unless the non-party and a contracting party are

  “essentially one and the same.” 990 F.3d at 933.

        On August 10, 2021, Judge Mitchell issued a Report and Recommendation

  recommending that the Court grant Defendant’s motion and dismiss Plaintiff’s § 1981

  claim under Perry. Docket No. 307. Because Plaintiff failed to show that Defendant

  was “essentially one and the same” as Butler or any of the technicians, the Report

  found that Defendant could not be liable under § 1981. Plaintiff objected. Docket

  No. 313.

        Where a party timely objects to the Report and Recommendation, the Court

  reviews the objected-to findings and conclusions of the Magistrate Judge de novo. 28

  U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire

  record and makes an independent assessment under the law. Douglass v. United

  Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

  grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from

  ten to fourteen days).

        Plaintiff objects that the Court should perform a “control” analysis in

  determining whether Defendant and a contracting party are “essentially one and the

  same.” Docket No. 313 at 2 (citing Bellows v. Amoco Oil Co., 118 F.3d 268 (5th

  Cir. 1997)). But as the Report explained, “while pre-Perry authority shows some focus

  on the third party’s control, Perry did not assess control in its determination of

  whether VHS and PICCS were ‘essentially one and the same.’” Docket No. 307 at 13

  (citing Perry, 990 F.3d at 932–33). Further, the facts here are strikingly similar to




                                           2
Case 6:20-cv-00388-JDK-KNM Document 316 Filed 08/17/21 Page 3 of 3 PageID #: 3446




  those in Perry, in which the Fifth Circuit rejected the § 1981 claim against the

  contractual non-party.    See id. at 13–14; see also Perry, 990 F.3d at 922–24.

  Accordingly, Plaintiff cannot recover on its § 1981 claim against Defendant based on

  the contracts at issue here.

        Having conducted a de novo review of the record in this case and the

  Magistrate Judge’s Report, the Court has determined that the Report of the

  Magistrate Judge is correct, and Plaintiff’s objections are without merit. Accordingly,

  the Court hereby ADOPTS the Report of the Magistrate Judge (Docket No. 307) as

  the opinion of the District Court.    The Court GRANTS Defendant’s motion for

  judgment on the pleadings, or in the alternative, motion for reconsideration (Docket

  No. 285). Count 9 of Plaintiff’s second amended complaint (Docket No. 55)—the

  § 1981 claim of discrimination and retaliation against Defendant Frontier—is

  DISMISSED with prejudice.

             So ORDERED and SIGNED this 17th day of August, 2021.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                            3
